In a separation action, defendant appeals from an order of the Supreme Court, Westchester County, entered June 7, 1965, insofar as it directs him to pay as *879alimony pendente lite, in addition to $700 per month, all the carrying charges upon the marital residence, including mortgage payments, taxes, insurance, repairs and maintenance, which latter includes fuel oil, gas and electricity, gardener’s and water bills. Order modified, without costs, by striking out the third ordering paragraph except insofar as it directs defendant to make the mortgage payments upon the present residence of the plaintiff and the children of the parties. As so modified, order, insofar as appealed from, affirmed, without costs. In our opinion, Special Term’s direction that defendant pay the other carrying charges, in addition to $700 per month for the support and maintenance of plaintiff and the three children of the parties, was excessive to the extent indicated. Beldoek, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.